NestEgg Target Date Funds March 1, 2010 Prospectus Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) NestEgg 2010 Fund NECSX NECPX NECNX NestEgg 2020 Fund NETWX NETPX NEDJX NestEgg 2030 Fund NETHX NEHPX NEDVX NestEgg 2040 Fund NEFYX NEFPX NEJVX NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY – NESTEGG 2010 FUND. 2 FUND SUMMARY – NESTEGG 2020 FUND. 2 FUND SUMMARY – NESTEGG 2030 FUND. 2 FUND SUMMARY – NESTEGG 2040 FUND. 2 MORE ABOUT THE FUNDS. 2 Additional Information About the Funds’ Investment Strategies 2 Related Risks 2 Fund Management 2 INVESTING WITH THE FUNDS. 2 Choosing a Class of Shares 2 Opening an Account 2 Exchanging Shares 2 Redeeming From Your Account 2 Other Shareholder Servicing Information. 2 Calculating Share Price. 2 Distribution and Service (12b-1) Fee Plan. 2 Dividends, Distributions and Taxes 2 FINANCIAL HIGHLIGHTS. 2 SERVICE PROVIDERS. 2 NOTICE OF PRIVACY POLICY & PRACTICES. 2 ADDITIONAL INFORMATION. 2 NestEgg 2010 Fund FUND SUMMARY – NESTEGG 2010 FUND Investment Objectives/Goals. The objective of the NestEgg 2010 Fund is to obtain the highest total return over time consistent with an emphasis on capital growth and income. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Fund” starting on page 29 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00%(1) Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.60% 0.60% 0.60% Distribution and Service (12b-1) Fees None 0.50% 1.00% Other Expenses 1.77% 1.77% 1.77% Acquired Fund Fees and Expenses 0.03% 0.03% 0.03% Total Annual Fund Operating Expenses 2.40% 2.90% 3.40% Fee Waivers and Expense Reimbursements(2) -1.72% -1.72% -1.72% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements(2) 0.68% 1.18% 1.68% (1) Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. (2) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.65%, 1.15% and 1.65% of the Fund’s average net assets for the Institutional Class Shares, Class A Shares and Class C Shares, respectively. The contractual expense limitation does not apply to “Acquired Fund Fees and Expenses.” The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Institutional Class Shares $69 $583 $1,124 $2,604 Class A Shares $590 $1,175 $1,786 $3,428 Class C Shares $274 $885 $1,622 $3,569 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the NestEgg 2010 Fund’s portfolio turnover rate was 210% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. The Fund will pursue its objective by investing in a diversified portfolio of stocks, bonds, and cash. The Fund’s allocation is amongst three major asset classes, stocks, bonds, and cash, which will change over time in relation to its targetretirement date. The strategy of the Fund is to gradually reduce the potential market risk exposure over time by re-allocating the Fund’s assets amongst the major asset classes. The Fund’s allocation becomes more conservative as the Fund’s target year approaches and after it arrives. A fund with a shorter time horizon allocates more of its assets to fixed income and cash, while a fund with a longer time horizon allocates more of its assets to equity securities. Although the Adviser does not currently intend to do so, at some time in the future, the Fund may also seek to achieve its objective by investing in a set of underlying Master Portfolios each representing various asset classes and sectors which are representative of the Indexes the Fund seeks to replicate. If the Fund was to do this, it would bear a portion of the underlying portfolio’s expenses. Shareholders would be notified in advance in the event the Fund was to achieve its objective by investing through master portfolios. This Fund may interest investors who have short to medium time horizons, or investors who may be saving for a particular goal in life and may need to withdraw a substantial portion of their investment in, or around, the year 2010. The Fund’s asset allocation will become more conservative over time by decreasing equity exposure as the Fund approaches its target date. The assets of the NestEgg 2010 Fund are expected to be rebalanced monthly. Fund Asset Allocation – as of December 31, 2009 Main types of securities the Fund may hold: > Common stocks of companies traded on major stock exchanges with varying market cap sizes (large, mid and small) and which represent both value and growth styles > Fixed income securities, both domestic and foreign with maturities ranging from one to 30 years and of at least investment grade quality (a rating of BBB+/Baa as rated by Standard & Poor’s Corporation or Moody’s Investor Services, Inc.) > Short term money market securities > Exchange-traded funds (“ETFs”); To the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF > Derivatives, such as options and futures > Foreign securities of both debt and equity instruments Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the adviser’s expectations regarding particular securities or markets are not met. The principal value of an investor’s investment in the Fund is not guaranteed at any time, including in the target year designated in the Fund’s name as well as the years following the designated target date. A summary of the principal risks of investing in the Fund can be found below. Stock Market Risk. Stock prices change daily, and may rise or fall in response to business, political, or economic news. Declines in the market may occur rapidly or slowly, and may be short- or long-lived. The Fund’s share price changes with the value of the Fund’s securities, and when you sell shares they may be worth more or less than what you paid for them. Style Risk. Growth stocks and value stocks tend to perform differently in different markets. Because the Fund invests in both types of stocks, its performance may lag whichever category performs best during a given period. Mid- and Small-Cap Risk. Because midsized and small companies tend to have limited business lines, financial resources, and competitive advantages compared to larger companies, their stock prices tend to fluctuate more than those of larger companies, and may move in a different direction than the broader market. Shares of small companies in particular may be thinly traded, making them potentially less easy to buy or sell at a desired time or price. Rising interest rates and changes in key personnel may hurt small businesses more than large ones. Interest Rate Risk. When interest rates rise, market prices of bonds generally fall, which could hurt the total return of the Fund’s bond allocation. Debt and money market securities have varying levels of sensitivity to changes in interest rates. In general, the price of a debt or money market security can fall when interest rates rise and can rise when interest rates fall. Securities with longer maturities, mortgage securities, and the securities of issuers in the financial services sector can be more sensitive to interest rate changes. In other words, the longer the maturity of a security, the greater the impact a change in interest rates could have on the security’s price. Credit Risk. The Fund’s bond allocation could perform poorly if the credit quality of its bonds declines, or if a bond goes into default. Hard economic times, corporate malfeasance, and incorrect assessment of risks are among the types of factors that could cause a decline in credit quality. Derivatives Risk. Derivatives, including futures and options, could produce losses that are substantially greater than the amount invested. Derivatives could also add to the Fund’s expenses or eliminate some opportunities for gains. With some derivatives, there is also a risk that the Fund could lose money if the counterparty to the derivative fails to honor its contractual obligation. Foreign Investment Risk. A fund that invests in foreign securities is subject to risks such as fluctuation in currency exchange rates, market illiquidity, price volatility, high trading costs, difficulties in settlement, regulations on stock exchanges, limits on foreign ownership, less stringent accounting, reporting and disclosure requirements, limited legal recourse and other considerations. In the past, equity and debt instruments of foreign markets have had more frequent and larger price changes than those of U.S. markets. The willingness and ability of sovereign issuers to pay principal and interest on government securities depends on various economic factors, including the issuers’ balance of payments, overall debt level, and cash flow from tax or other revenues Management Risk. The Fund’s performance could be hurt if the Funds’ management improperly executes the Funds’ strategies. Repurchase Agreement Risk. Repurchase agreements carry the risk that the other party may not fulfill its obligations under the agreement. This could cause the value of your investment in a Fund to decline. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if by investing in the Fund. More information about fund risks, including additional risk factors not discussed above, is included in “More About The Funds” starting on page 26 of this Prospectus. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund (and its predecessor) by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for the 1, 5 and 10 years compare with those of the Fund’s benchmark, the Standard and Poor's ("S&P") Global Broad Market Index ("BMI"). In addition, for its fixed income component, the Fund is compared to the Barclays Capital U.S. Treasury Index, which is an unmanaged index reflecting the performance of all public obligations and does not focus on one particular segment of the Treasury market. The Fund has been in existence since January 4, 1999 and operated as a “master-feeder” structure until November 1, 2002 and prior to March 2, 2006, the Fund was organized as the NestEgg Capital Preservation Fund. Of course, past performance (before and after taxes) does not indicate how the Fund will perform in the future. The returns in the bar chart below are for the Institutional Class and do not include sales loads or account fees; if such amounts were reflected, returns would be less than those shown. Returns for Class A and Class C shares will differ because of differences in the expenses of each class. Updated performance figures are available on the Fund’s website at www.aifunds.com. Best quarter: 6.55% Q2 2003 Worst quarter: (4.75)% Q3 2008 AVERAGE ANNUAL TOTAL RETURNS
